                                                                           cl-ER/sOFFICE U.8. Dlsm O URT
                                                                                  AT m OO ,VA
                                                                                       FILFD

                     IN TH E U NITED STA TES DISTRIC T C O UR T                    yg# 22 2218
                    FOR THE W ESTERN DISTRICT OF W R GINIA                    Ju     c. DLEM CLERK
                                R O AN O K E DIW SIO N                       BY:
                                                                                   oiptrryCLERK
M ARCELLAS H OFFM AN,
      Petitioner,                                C ivilA ction N o.7:18cv00524

V.                                               M EM O R AN D U M O PIN IO N

W A RD EN BR E CK O N ,                          By:M ichaelF.U rbanski
      R espondent.                               ChiefU nited States DistrictJudge

      By orderenteredNovem ber9,2018,the courtdirectedHoffm anto show causewhy his

petitionforawritofhabeascorpusfiledplzrsuantto28U.S.C.j2241shouldnotbedismissedas
duplicative ofhisclaimsalready proceeding in CivilAction 7:18cv00265.Thecourtadvised

Hoffmanthatfailureto respond tothecourt'sorderwithin seven dayswould resultin the

dismissaloftheactionwithoutprejudice.Hoffmandidnotrespond.
      lnasmuch asthetim eto respond haspassed and Hoffman hasfailed to respond to the

court'sorder,thecourtwilldismissthisaction withoutprejudice.
      ENTER:This          ' day ofN ovember,2018.
                                         '




                                             /w/       -'
                                                        .r2.
                                                           ee7 .                           '
                                             '
                                                 ChiefUnited State      ist'tJùdge
                                                                    +
                                                                z
